Citation Nr: 0908437	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  08-15 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an earlier effective date, prior to June 6, 
1990, for service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1968 to February 
1970. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The Board notes that a VA Form 9 is not associated with the 
claims file.  An October 2008 VA memorandum refers to a VA 
Form 9 filed in May 2007.  The Board accepts jurisdiction of 
issue on appeal based on the RO's indication of the presence 
of the VA Form 9 and certification of the issue to the Board.  

In January 2009, the Veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.


FINDINGS OF FACT

1.	The Veteran did not timely appeal a November 1990 rating 
decision with respect to the assignment of an effective date 
of June 6, 1990 for the grant of service connection for PTSD.  

2.	In August 2006, the Veteran submitted a claim for an 
earlier effective date for the award of service connection 
for PTSD.  

3.	The current appeal does not involve an allegation that the 
November 1990 rating decision is based on clear and 
unmistakable error.




CONCLUSION OF LAW

The Veteran has failed to advance an allegation of fact or 
law upon which relief may be granted for the issue of 
entitlement to an effective date earlier than June 6, 1990 
for the grant of service connection for PTSD.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002); 38 C.F.R. § 20.302 (2008); Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may proceed with the issue on appeal at this time 
without reviewing the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A §§ 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.159 (2008).  The Board 
observes that there is no additional evidence or information 
that could possibly substantiate a claim for an earlier 
effective date for PTSD.  The United States Court of Appeals 
for Veterans Claims has held that, in a case where the law is 
dispositive of the claim, the claim should be denied for lack 
of legal merit under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  That court has also held that the VCAA has 
no effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive in the 
matter.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002).  

In this case, the Veteran claims that he is entitled to 
earlier effective dates for PTSD.  Generally, the effective 
date of an award of benefits based on an original claim, a 
claim after final allowance or a claim for an increase is 
either (1) the date of receipt of the claim or (2) the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2008).  

In this case, a November 1990 rating decision granted service 
connection for PTSD and assigned a 10 percent evaluation 
effective June 6, 1990.  There is no evidence to suggest, and 
the Veteran does not assert, that he did not receive notice 
of this decision.  The Veteran did not appeal this rating 
decision and it became final.  38 U.S.C.A. § 4005(c) (1988); 
38 C.F.R. §§ 3.104, 19.129, 19.192 (1989). 

In August 2006, the Veteran submitted a claim for an earlier 
effective date for the award of service connection for PTSD.  
The Court has held that final decisions cannot be revisited, 
except under clearly defined and limited circumstances.  Cook 
v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  The only way to 
review final decisions is either by a claim of clear and 
unmistakable error (CUE) or through the submission of new and 
material evidence.  See Rudd v. Nicholson, 20 Vet. App. 296 
(2006).  The Board notes that the Veteran has not alleged CUE 
in the June 6, 1990 rating decision.  Therefore, his current 
claim can only be construed as a claim of entitlement to an 
earlier effective date for the grant of service connection 
for PTSD.  

As the Court has held that once a decision which establishes 
an effective date becomes final, the only way that such a 
decision can be revised is if it contains clear and 
unmistakable error (CUE).  The Court noted that any other 
result would vitiate the rule of finality.  In other words, 
there can be no freestanding claims for an earlier effective 
date.  When such a freestanding claim is raised, the Court 
has held that such an appeal should be dismissed.  Rudd, at 
299-300.  As such, the Veteran's August 2006 claim to obtain 
an earlier effective date than that already assigned for the 
award of service connection for PTSD is legally precluded.  

As the Veteran's claim is clearly a free-standing claim for 
earlier effective date for PTSD, it must be dismissed.  The 
Board is without jurisdiction to review the June 6, 1990 
rating decision with respect to the effective date assigned 
for PTSD.  


ORDER

The claim for entitlement to an earlier effective date, prior 
to June 6, 1990, for service connection for PTSD is 
dismissed.  


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


